Citation Nr: 1402481	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  07-26 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a left knee disability, including as secondary to a service-connected left ankle disability.  

3.  Entitlement to higher disability ratings for service-connected hepatitis C, initially rated as noncompensable prior to December 11, 2012, and rated as 20 percent disabling since.  

4.  Entitlement to a disability rating in excess of 30 percent for a service-connected left ankle fracture with degenerative changes and limitation of motion.  

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to September 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007, December 2008, September 2009, and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the January 2007 rating decision, the RO denied entitlement to an increased disability rating for the Veteran's service-connected left ankle disability.  In the December 2008 rating decision, the RO denied entitlement to service connection for the Veteran's claimed left knee disability.  In the September 2009 rating decision, the RO granted service connection for hepatitis C and assigned a noncompensable disability rating, effective June, 1, 2007.  In the September 2012 rating decision, the RO denied entitlement to service connection for tinnitus.  

In March 2012, the Board remanded the Veteran's claim of service connection for a left knee disability, and his increased rating claims for hepatitis C and the left ankle disability for further evidentiary development.  

In a subsequent February 2013 rating decision, the RO increased the Veteran's disability rating for service-connected hepatitis C to 20 percent, effective December 11, 2012.  

The Veteran initially testified with respect to his increased rating claims and his claim for service connection for a left knee disability at a Board hearing before a Veterans Law Judge (VLJ) in August 2011.  Subsequently, in January 2012, he was notified that the VLJ who conducted his August 2011 hearing was no longer employed by the Board.  The Veteran, however, declined to appear for a new Board hearing at that time.  He later appeared at a new hearing before the undersigned VLJ in August 2013.  Transcripts from both of the Board hearings are of record.

As a result of reports made by the Veteran to VA examiners in February 2006 and December 2012, the Board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  Therefore, this issue has been added for current appellate consideration.

The record reflects that the Veteran perfected an appeal with respect to the issue of entitlement to an earlier effective date for the award of 20 percent disability rating for hepatitis C; this issue is incorporated in the claim of entitlement to higher disability ratings for service-connected hepatitis C, initially rated as noncompensable prior to December 11, 2012, and rated as 20 percent disabling since, as reflected on the title page.  

The issues of entitlement to service connection for tinnitus, entitlement to an increased disability rating for service-connected hepatitis C, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Throughout the entire appellate period, the Veteran's left ankle disability has more closely approximated a degree of impairment characterized as marked ankle disability associated with prior fracture, due to persistent pain, limitation of motion, and tenderness in the ankle.

2.  The medical evidence of record is in equipoise with respect to whether the Veteran's current left knee disability was at least as likely as not caused by his service-connected left ankle disability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 30 percent for service-connected left ankle fracture with degenerative changes and limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5262, 5271 (2013).

2.  The criteria for entitlement to service connection for a left knee disability, as secondary to a service-connected left ankle disability, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for tinnitus and for a left knee disability.  As this represents a complete grant of the benefits sought on appeal with respect to these service connection claims, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

With respect to his increased rating claim for a service-connected left ankle disability, the RO satisfied its duty to notify the Veteran pursuant to the VCAA through January 2006 and October 2006 letters.  In these letters, the RO notified the Veteran of: information and evidence necessary to substantiate his increased rating claim, information and evidence that VA would seek to provide, and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in the October 2006 letter.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has completed all reasonable actions possible to assist the Veteran with developing his increased rating claim in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant VA treatment records have been associated with the claims file and the Veteran has been afforded multiple VA examinations.  Collectively, the VA examination reports adequately described the severity of his service-connected left ankle disability.

Additionally, the RO/AMC substantially complied with the Board's March 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the Veteran's claim to obtain any outstanding VA and private treatment records, to obtain records associated with disability benefits awarded by the Social Security Administration (SSA), and to afford him a new VA examination to assess the severity of his service-connected left ankle disability.  The Veteran's recent VA treatment records and his SSA records were obtained, and he was afforded a new VA examination of his left ankle in December 2012.  He did not identify any specific private treatment for his claimed disabilities on appeal.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the Veteran's increased rating claim for his service-connected left ankle disability.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection

      A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

To establish service connection, generally the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall afford the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Analysis 
      
The Veteran reported during his August 2013 hearing that he had not suffered an injury to his left knee other than believed injury associated with his left ankle disability.  

During his December 2012 VA examination, the Veteran was diagnosed with chondromalacia of the left knee.  Prior VA examinations, conducted during the pendency of the appeal, also diagnosed patellar tendonitis, degenerative joint disease primarily within the medial compartment, and a chronic posterior horn medial meniscus tear, likely healed.  This evidence satisfies the current disability requirement for service connection.

With respect to whether the Veteran has a left knee disability that is proximately due to or aggravated by his service-connected left ankle disability, the evidence of record is in conflict.  VA examinations of record have concluded that the Veteran's left knee disability was not caused by his left ankle disability, mainly due to the supposed short duration of the Veteran's left knee symptoms.  Notably, however, the December 2012 VA examiner only concluded that the Veteran's left knee disability was not proximately due to or the result of his service-connected left ankle disability because the left ankle disability healed uneventfully.  The examiner thus insinuated that the Veteran did not have ongoing left ankle pathology.  As such, the opinion is based on an inaccurate factual premise and rendered minimum probative value.  See Nieves-Rodriguez, supra.  

In contrast to VA examiner opinions, the Veteran's treating VA physician provided the opinion that his left knee pathology is secondary to his left ankle injury with subsequent persistent left ankle pathology.  Moreover, VA treatment records establish that the Veteran's knee pain began shortly after his ankle surgery in the 1980s.  

Given the foregoing, the Board finds that the medical evidence of record is at least in equipoise with respect to whether the Veteran's left ankle disability caused his current left knee disability.  In such cases, the benefit of the doubt must go to the Veteran.  Therefore, his claim for service connection for a left knee disability must prevail.  See 38 U.S.C.A. § 5107 (West 2002).

II.  Increased Disability Rating

      A.  Governing Laws and Regulations
      
Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where; however, the evidence demonstrates distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words 

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2013).  

A claimant may not be compensated twice for the same symptomatology, as this would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, and the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Rating Criteria and Analysis

The Veteran's service-connected left ankle disability has been determined to most closely approximate the criteria for a 30 percent disability rating under Diagnostic Code 5262, the criteria for rating malunion of the tibia or fibula with marked knee or ankle disability.  Disabilities of the ankle are generally rated under the rating criteria found in Diagnostic Codes 5270 to 5274.  38 C.F.R. § 4.71a (2013).  

Diagnostic Code 5270 provides for ankylosis of the ankle.  A 20 percent rating is assigned for ankylosis in plantar flexion less than 30 degrees.  A 30 percent rating is warranted for ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  Normal range of motion is from 0 to 20 degrees of ankle dorsiflexion and 0 to 45 degrees of ankle plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion.  A 20 percent rating is warranted for a marked limitation of ankle motion. 

The other criteria for rating the ankle provide alternative ratings, but there is no evidence of subastragalar, tarsal joint, os calsis, or astragalus involvement, or history or astragalectomy.  See 38 C.F.R. § 4.71a, DCs 5272, 5273, 5274.

Also, a 40 percent rating is provided for a nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, DC 5262.  The evidence in this case does not show this kind of nonunion of the tibia or fibula.  X-ray studies show that the Veteran's fractured ankle is well healed and do not reveal evidence of any kind on nonunion.  While the Veteran reports that he occasionally uses a brace from time to time, it is not required by nonunion and loose motion in the tibia or fibula.

During a February 2006 VA joints examination, the Veteran reported having continuing left ankle pain with flare-ups, including during weather changes, lasting two to three days.  The Veteran did not use any crutches or other assistive devices for mobilization.  

On examination, the Veteran had tenderness to palpation of the medial and lateral aspect of his ankle and with palpation along the posterior borders of the ankle.  Range of motion testing revealed dorsiflexion limited to 15 degrees, plantar flexion to 15 degrees, and inversion and eversion of the ankle limited to 10 degrees.  These motions did not produce ankle pain.  No decreased function or range of motion was evident with repeated testing.  Pain was evident when the Veteran placed full weight on the left lower extremity.  The pain was elicited from the medial lateral aspect of his joint, at the same areas of tenderness to palpation, behind his medial and lateral malleoli.  Calcaneus was in normal five degrees of heel valgus compared to the tibia and fibula.  

X-rays showed a synostosis of the distal tibia fibula, and degenerative joint disease changes with spurring over the medial and lateral malleoli with some decreased joint space noted at the tibiotalar joint.  The examiner opined that pain could further limit function as described, particularly after being on his feet all day.  The examiner concluded that it was not feasible, however, to opine as to any additional limitation of motion, as such could not be determined with any degree of medical certainty.  

During a subsequent December 2006 VA joints examination, the Veteran reported ankle stiffness and that pain was present after standing for more than 30 minutes.  The pain returned to normal after he got off of his feet and could elevate them for about an hour.  The Veteran made use of a cane and he was wearing a brace.  On examination, range of motion testing revealed dorsiflexion limited to 20 degrees, and plantar flexion limited to 20 degrees.  No change in the range of motion was evident after repetitive motion.  Mild pain was associated with motion, and there was no ankle effusion.  Tender to palpation was again noted.  X-rays showed no fracture, dislocation, or boney destructive lesion.  A synostosis was present between the distal tibia and the fibula.  Degenerative changes were present.  

During subsequent May 2009 and August 2010 VA ankle examinations, the Veteran reported that his ankle brace helped ease his symptoms.  Range of motion testing during the May 2009 examination revealed dorsiflexion limited to five degrees and plantar flexion limited to 10 degrees.  Range of motion testing during the August 2010 VA examination revealed dorsiflexion limited to five degrees with plantar flexion limited to 25 degrees.  No changes in range of motion were evident during repetitive motion testing, and the Veteran did not complain of painful motion.  Other findings were consistent with his prior examinations.  

The Veteran's most recent VA ankle examination was conducted in December 2012.  He reported having flare-ups as a result of walking.  Range of motion testing revealed a normal dorsiflexion to 20 degrees, and plantar flexion limited to 30 degrees.  After three repetitions, plantar flexion was further limited to 25 degrees.  Localized tenderness or pain was present on joint/soft tissue palpation to the left ankle.  No joint instability, ankylosis, or other ankle conditions were present.  X-rays continued to show degenerative arthritis.  

Based on these examination findings, the Board finds that the Veteran is not entitled to a higher disability rating than the current 30 percent rating that is already in effect.  While he has reported some ankle stiffness, there has been no evidence of ankylosis in his relevant examination reports.  Ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity would be necessary in order for the Veteran to warrant a higher disability rating under the relevant diagnostic codes for rating ankle disabilities.  

Additionally, while a 30 percent disability rating is in effect under the criteria for rating malunion of the tibia or fibula with marked ankle disability, the December 2012 VA knee examination noted that there was no sign of tibial or fibular impairment, thus negating the possibility of any nonunion of the tibia or fibula and the assignment of a higher disability rating for any such nonunion.  Thus, the current 30 percent rating for marked ankle disability with malunion of the tibia or fibula, analogous to his prior ankle fracture, is the appropriate rating in the Veteran's case.  38 C.F.R. § 4.71a, DC 5262 (2013).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which a veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013);  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

In the present case, however, the Veteran's assigned disability rating is for overall ankle disability associated with a prior ankle fracture, and is not predicated on limitation of motion.  Notably, his assigned rating exceeds the available rating criteria for ankle disability based on limitation of motion.  Thus, a higher rating under these criteria is inapplicable, and any error by VA examiners in not opining as to additional limitation of function, including limitation of motion, during the Veteran's flare-ups of ankle disability is non-prejudicial.

The Board has finally considered separate ratings for scars.  The Veteran has not however, been noted to have nonlinear scars, or unstable or painful scars to warrant a compensable disability rating under the criteria for rating disabilities of the skin in effect as of October 23, 2008.  See 38 C.F.R. § 4.118, DCs 7801-7802, 7804 (2013).  Similarly, he has not been shown to have deep scars, scars that cause limitation of motion or limitation of function, or scars that cover an area greater than 144 square inches as would be specifically required to warrant a compensable rating under the criteria for rating disabilities of the skin in effect prior to October 23, 2008.  See 38 C.F.R. § 4.118, DCs 7801-7804 (2008).

While the Board has considered the applicability of the benefit-of-the-doubt doctrine with respect to whether the Veteran is entitled to an increased disability rating for his service-connected left ankle disability, a preponderance of the evidence is against his claim.  See 38 U.S.C.A. § 5107(a) (West 2002); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  Therefore, the Veteran's claim of entitlement to a disability rating in excess of 30 percent for his service-connected left ankle disability must be denied.  

      C.  Extraschedular Consideration 

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  

The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected left ankle disability (i.e., persistent pain, limitation of motion, tenderness, flare-ups of disability after being on feet and with weather changes) are contemplated by the rating criteria set forth above, and reasonably describe his service-connected disability.  The rating criteria are, therefore, adequate to evaluate the Veteran's service-connected left ankle disability and referral for consideration of an extraschedular rating is not warranted in this case.

						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left knee disability, as secondary to a service-connected left ankle disability, is granted.

Entitlement to a disability rating in excess of 30 percent for service-connected left ankle fracture with degenerative changes and limitation of motion is denied.  


REMAND

Although the Veteran was afforded a VA examination to assess the severity of his service-connected hepatitis C in December 2012, he and his representative have asserted that the disability has increased in severity since that time.  The Veteran's testimony during his August 2012 Board hearing appears to support his contentions that the disability has increase in severity.  Most notably, his reports indicate that he may require continuous medication, that he suffers from weight loss, and that he has suffered incapacitating episodes associated with hepatitis C over the preceding 12-month period.  The December 2012 VA examination report did not reflect these findings.  Thus, remand is required to afford the Veteran a new VA examination to assess the severity of his service-connected hepatitis C. 

With respect to the Veteran's TDIU claim, this issue cannot be fairly adjudicated without obtaining an adequate medical opinion regarding the aggregate effects of his service-connected disabilities on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

Finally, with respect to the Veteran's tinnitus claim, following issuance of the September 2012 rating decision that denied that claim, the Veteran filed a timely notice of disagreement with respect to his tinnitus claim in October 2012.  He has not, however, been issued an SOC with respect to that claim.  Thus, remand for the issuance of an SOC is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940 and request that he complete and return the form.

2.  Thereafter, schedule the Veteran for a new VA examination with an appropriate examiner to determine the current severity of his service-connected hepatitis C.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must make specific findings with respect to the frequency and severity of any manifestations of fatigue, malaise, anorexia, reporting whether any of these symptoms occur intermittently or daily.  The examiner must also specify whether the Veteran has experienced weight loss or other indications of malnutrition (and if so, to what degree), hepatomegaly, and whether the Veteran has had any dietary restrictions or continuous medication.  The absence of any of these symptoms should also be noted.

The examiner should additionally comment on the frequency and duration of any incapacitating episodes (episodes of signs and symptoms severe enough to require bed rest and treatment by a physician), if any, with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper right quadrant pain; and the total duration in weeks of incapacitating episodes during 12-month periods beginning in June 2007.

The examiner is additionally asked to provide an opinion as to whether the Veteran's service-connected disabilities (i.e. left ankle disability, left knee disability, and hepatitis C) in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  If the examiner who conducts the examination specified in paragraph 2 indicates that he or she is unable to offer an opinion as to whether the Veteran's service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation, the RO/AMC should arrange for a supplemental VA examination of the Veteran to address that matter.

4.  Send the Veteran and his representative a statement of the case with respect to the issue of entitlement to service connection for tinnitus.  If he perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the issue should be returned to the Board for further appellate procedure.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report(s)to ensure that it/they is/are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's increased rating and TDIU claims on appeal.  If the benefits sought on appeal are not granted to his satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


